Filed 7/29/14 P. v. Sanders CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064934

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD2500067)

ERIC JAMES SANDERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Jill M. Klein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Eric James Sanders entered a negotiated guilty plea to possessing heroin (Health &

Saf. Code, § 11350, subd. (a)). The court imposed a stipulated 16-month lower term

sentence, to be served in local custody. Sanders appeals. We affirm.
                                    BACKGROUND

      Sanders possessed a usable amount of heroin for personal use.

                                      DISCUSSION

      Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) counsel

mentions as a possible, but not arguable, issue whether Sanders was sentenced in

accordance with the plea agreement.

      We granted Sanders permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende, supra, 25 Cal. 3d 436 and Anders,

supra, 386 U.S. 738 including the possible issue listed pursuant to Anders, has disclosed

no reasonably arguable appellate issues. Sanders has been competently represented by

counsel on this appeal.

                                      DISPOSITION

      The judgment is affirmed.




                                            2
                   HALLER, Acting P. J.

WE CONCUR:



O'ROURKE, J.



AARON, J.




               3